            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                         Main Document
                                                                         Pg 1 of 55




 Fill in this information to identify the case:

 Debtor name         L&L Wings, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-10795
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 24, 2021                            X /s/ Ariel Levy
                                                                       Signature of individual signing on behalf of debtor

                                                                       Ariel Levy
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             21-10795-scc                          Doc 76                Filed 05/24/21 Entered 05/24/21 16:26:01                                                                  Main Document
                                                                                      Pg 2 of 55
 Fill in this information to identify the case:

 Debtor name            L&L Wings, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               21-10795
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $      13,095,271.17

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $      13,095,271.17


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $      19,114,263.60


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $          123,441.21

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$      32,920,798.18


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $        52,158,502.99




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
             21-10795-scc                 Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                     Main Document
                                                                         Pg 3 of 55
 Fill in this information to identify the case:

 Debtor name         L&L Wings, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-10795
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number
                                                                            checking - AP controlled
            3.1.   TD Bank                                                  disbursement account         7336                                           $0.00




            3.2.   TD Bank                                                  credit card account          9282                                           $0.00




            3.3.   TD Bank                                                  Operating Account            9266                                 $787,533.16



                                                                            Checking - Vault
            3.4.   TD Bank                                                  account                      0540                                           $0.00




            3.5.   TD Bank                                                  warehouse account            9290                                    $1,298.33



                                                                            Checking - Store 205 -
            3.6.   TD Bank                                                  Galveston TX                 9185                                    $2,220.00



                                                                            Checking - Store 328 -
            3.7.   TD Bank                                                  Miami Beach, FL              9315                                    $1,780.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             21-10795-scc                 Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                 Main Document
                                                                         Pg 4 of 55
 Debtor            L&L Wings, Inc.                                                           Case number (If known) 21-10795
                   Name



                                                                            Checking - Store 606 -
            3.8.     TD Bank                                                Wrightsville Beach, NC           9307                      $660.00



                                                                            checking - store 337 -
            3.9.     TD Bank                                                Sunny Isle Beach, FL             7344                      $480.00



            3.10                                                            checking - store 306 -
            .    TD Bank                                                    Hollywood Beach, FL              8870                    $1,180.00



            3.11                                                            checking - store 329 -
            .    TD Bank                                                    Riviera Beach, FL                5947                        $80.00



            3.12                                                            checking - store 103 -
            .    TD Bank                                                    San Diego, CA                    7191                      $300.00



            3.13                                                            checking - store 035 -
            .    TD Bank                                                    Murrells Inlet, SC               9382                        $10.00



            3.14                                                            checking - store 302 -
            .    TD Bank                                                    Clearwater FL                    9323                      $523.00



 4.         Other cash equivalents (Identify all)


            4.1.     Cash on hand                                                                                                 $136,868.89




 5.         Total of Part 1.                                                                                                   $932,933.38
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Various security deposits with landlords and utilities as of 3/31/21                                        $345,909.25



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Prepayments                                                                                                     $5,547.68


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              21-10795-scc                Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                      Main Document
                                                                         Pg 5 of 55
 Debtor         L&L Wings, Inc.                                                                Case number (If known) 21-10795
                Name



 9.         Total of Part 2.                                                                                                          $351,456.93
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last        Net book value of       Valuation method used      Current value of
                                                      physical inventory      debtor's interest       for current value          debtor's interest
                                                                              (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale
            Inventory (including                      monthly cycle
            263A)                                     counts                                  $0.00   Recent cost                       $7,953,908.16



 22.        Other inventory or supplies
            Various                                                                    Unknown        Recent cost                         $519,003.06



 23.        Total of Part 5.                                                                                                        $8,472,911.22
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
             No
             Yes
 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                    1,615,209.00 Valuation method         cost               Current Value          1,615,209.00

 26.        Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                  Main Document
                                                                         Pg 6 of 55
 Debtor         L&L Wings, Inc.                                                               Case number (If known) 21-10795
                Name


     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           1 postage machine                                                                $0.00                                           Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Assorted vehicles (net of depreciation)                         $141,274.85     Tax records                         $141,274.85



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                  Main Document
                                                                         Pg 7 of 55
 Debtor         L&L Wings, Inc.                                                               Case number (If known) 21-10795
                Name

            Plant and building equipment, machiney and
            leasehold improvements (net of depreciation)
            as of 3/31/21                                                          $3,001,113.73                                       $3,001,113.73




 51.        Total of Part 8.                                                                                                       $3,142,388.58
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Registered trademarks:
            3458144
            4193883
            85489630                                                                        $0.00                                           Unknown



 61.        Internet domain names and websites
            Various URL domains                                                             $0.00                                           Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                 Main Document
                                                                         Pg 8 of 55
 Debtor         L&L Wings, Inc.                                                              Case number (If known) 21-10795
                Name


             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

            Due from related parties                                                                                                     $78,879.29
            Nature of claim         Advances
            Amount requested                                             $0.00



            Due From SIE LLC                                                                                                            $116,701.77
            Nature of claim                    Sale of Assets
            Amount requested                                             $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $195,581.06
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             21-10795-scc                    Doc 76              Filed 05/24/21 Entered 05/24/21 16:26:01                                          Main Document
                                                                              Pg 9 of 55
 Debtor          L&L Wings, Inc.                                                                                     Case number (If known) 21-10795
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $932,933.38

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $351,456.93

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $8,472,911.22

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $3,142,388.58

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $195,581.06

 91. Total. Add lines 80 through 90 for each column                                                       $13,095,271.17             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $13,095,271.17




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
             21-10795-scc                    Doc 76         Filed 05/24/21 Entered 05/24/21 16:26:01                              Main Document
                                                                        Pg 10 of 55
 Fill in this information to identify the case:

 Debtor name          L&L Wings, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              21-10795
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Crestmark Equipment
 2.1                                                                                                                        $68,890.09                Unknown
        Finance                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               Safes
        40950 Woodward Ave.,
        #201
        Bloomfield Hills, MI 48304
        Creditor's mailing address                    Describe the lien
                                                      Equipment Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Crestmark Equipment
 2.2                                                                                                                        $68,438.47                Unknown
        Finance                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               Security cameras
        40950 Woodward Ave.,
        #201
        Bloomfield Hills, MI 48304
        Creditor's mailing address                    Describe the lien
                                                      Equipment Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            21-10795-scc                    Doc 76          Filed 05/24/21 Entered 05/24/21 16:26:01                               Main Document
                                                                        Pg 11 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)     21-10795
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   South Atlantic Bank                            Describe debtor's property that is subject to a lien                     $28,500.54   Unknown
       Creditor's Name                                Truck loan
       PO Box 70130
       Myrtle Beach, SC 29572
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   TD Bank, N.A.                                  Describe debtor's property that is subject to a lien                          $0.00   Unknown
       Creditor's Name                                All assets
       9715 Gate Pkwy North
       Attn: Charles Flint, Esq.
       Jacksonville, FL 32246
       Creditor's mailing address                     Describe the lien
                                                      Line of Credit
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   TD Bank, N.A.                                  Describe debtor's property that is subject to a lien               $18,799,627.13     Unknown
       Creditor's Name                                All Assets
       Attn: Charles Flint
       9715 Gate Pkwy. North
       Jacksonville, FL 32246
       Creditor's mailing address                     Describe the lien
                                                      Corporate Guarantees
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            21-10795-scc                    Doc 76          Filed 05/24/21 Entered 05/24/21 16:26:01                                Main Document
                                                                        Pg 12 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)      21-10795
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   U.S. Bank, N.A.                                Describe debtor's property that is subject to a lien                     $110,204.05   Unknown
       Creditor's Name                                Range Rover
       P.O. Box 790179
       Saint Louis, MO 63179-0179
       Creditor's mailing address                     Describe the lien
                                                      Vehicle lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7   United Community Bank                          Describe debtor's property that is subject to a lien                      $11,139.05   Unknown
       Creditor's Name                                Truck
       Attn: Tony Young
       Special Assets Officer
       946 Orleans Rd
       Charleston, SC 29407
       Creditor's mailing address                     Describe the lien
                                                      Vehicle Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.8   United Community Bank                          Describe debtor's property that is subject to a lien                      $27,464.27   $27,464.27


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            21-10795-scc                    Doc 76          Filed 05/24/21 Entered 05/24/21 16:26:01                                 Main Document
                                                                        Pg 13 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)       21-10795
              Name

       Creditor's Name                                Truck
       Attn: Tony Young
       Special Assets Officer
       946 Orleans Rd
       Charleston, SC 29407
       Creditor's mailing address                     Describe the lien
                                                      Vehicle Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $19,114,263.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         60

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
        South Atlantic Bank
        630 29th Avenue                                                                                        Line   2.3
        Myrtle Beach, SC 29577

        Sumimoto Mitsui Finance & Leasing Co.
        666 Third Avenue                                                                                       Line   2.1
        8th Floor
        New York, NY 10017

        TD Bank
        attn: Scott Sharp, SVP                                                                                 Line   2.4
        40 Calhoun Street
        Mount Pleasant, SC 29466

        Theresa Driscoll, Esq.
        Moritt Hock & Hamroff LLP                                                                              Line   2.4
        400 Garden City Plaza
        Garden City, NY 11530

        U.S. Bank, N.A.
        P.O. Box 3427                                                                                          Line   2.6
        Oshkosh, WI 54903




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             21-10795-scc                 Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                              Main Document
                                                                        Pg 14 of 55
 Fill in this information to identify the case:

 Debtor name         L&L Wings, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          21-10795
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $123,441.21          $123,441.21
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 3000                                              Contingent
           Church St. Station                                         Unliquidated
           New York, NY 10008                                         Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     ESRP Assessment
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $96,000.00
           100 South Morehead Corp.                                                 Contingent
           666 Broadway, 8th Fl.                                                    Unliquidated
           New York, NY 10012                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $8,640.00
           4 Ocean                                                                  Contingent
           3600 Fau Blvd., Ste. 19                                                  Unliquidated
           Boca Raton, FL 33431                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes



Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   25779                                           Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 15 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $50,000.00
          American Express                                                    Contingent
          Customer Service                                                    Unliquidated
          P.O. Box 981535
                                                                              Disputed
          El Paso, TX 79998
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $50,687.00
          American Gift Corp.                                                 Contingent
          6600 NW 74th Avenue                                                 Unliquidated
          Miami, FL 33166-2839                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $17,540.00
          Amloid                                                              Contingent
          Attn: Majorie Rivera                                                Unliquidated
          7 Ridgedale Avenue, Ste. 1A                                         Disputed
          Cedar Knolls, NJ 07927
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,172.00
          Art on T's Inc.                                                     Contingent
          20855 NE 16th Ave., Unit C-40                                       Unliquidated
          Miami, FL 33179-2131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,773.00
          Australian Gold of S.W. Florida, Inc.                               Contingent
          6278 N. Federal Hwy., Ste. 269                                      Unliquidated
          Fort Lauderdale, FL 33308                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,077.00
          B&K Trading International LLC                                       Contingent
          1991 Tigertail Blvd., #A                                            Unliquidated
          Dania, FL 33004                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,413.00
          Ball, Bounce and Sport, Inc.                                        Contingent
          1 Hedstrom Drive                                                    Unliquidated
          Ashland, OH 44805                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 16 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $2,672,863.24
          Bank of America                                                     Contingent
          Attn: Jose Diaz                                                     Unliquidated
          101 E. Kenneday Dr., Ste. 500                                       Disputed
          Tampa, FL 33602
                                                                             Basis for the claim:    Guaranty
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $58,750.00
          Barry Owen Co. Inc.                                                 Contingent
          5625 Smithway Street                                                Unliquidated
          Los Angeles, CA 90040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $22,063.00
          Beach Club Promotions, Inc.                                         Contingent
          115 Business Centre Dr., Ste. 2                                     Unliquidated
          Ormond Beach, FL 32174                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $15,868,068.49
          Beach Mart, Inc.
          c/o Womble Bond Dickinson LLP                                       Contingent
          Attn: S.F. Shaw and C.A. Burke, Esqs.                               Unliquidated
          300 N. Greene Street, Ste. 1900                                     Disputed
          Greensboro, NC 27401
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,594.00
          Beachcombers International                                          Contingent
          Attn: Pauline Prideaux                                              Unliquidated
          819 Bluecrab Road                                                   Disputed
          Newport News, VA 23606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,779.00
          Best Value Products                                                 Contingent
          Attn: Henry Quintero                                                Unliquidated
          806 Summer Park Dr., Ste. 300                                       Disputed
          Stafford, TX 77477
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,251.00
          BlueCross/BlueShield of S.C.                                        Contingent
          Mail Code: AA-G31                                                   Unliquidated
          P.O. Box 6000                                                       Disputed
          Columbia, SC 29260-6000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 17 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16.00
          Bogue Banks Water Corp.                                             Contingent
          7412 Emerald Drive                                                  Unliquidated
          Emerald Isle, NC 28594                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $16,325.00
          Brainstorm Products, LLC                                            Contingent
          1011 S. Andreasen Dr., Ste. 100                                     Unliquidated
          Escondido, CA 92029                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $32,906.00
          Brass Reminders Company, Inc.                                       Contingent
          P.O. Box 160                                                        Unliquidated
          Keene, KY 40339-0160                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,818.00
          Brinks Inc.                                                         Contingent
          50 Schilling Rd                                                     Unliquidated
          Hunt Valley, MD 21031                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $32,365.00
          Calhoun Sportswear                                                  Contingent
          250 Bunting Road                                                    Unliquidated
          St. Catherines ON L2M 3Y1                                           Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,102.00
          California Scene Publishing                                         Contingent
          7750 Formula Place                                                  Unliquidated
          San Diego, CA 92121                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $122.00
          CDW Corporation                                                     Contingent
          200 N. Milwaukee Avenue                                             Unliquidated
          Vernon Hills, IL 60061                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 18 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $76.00
          City of Deerfield Beach                                             Contingent
          150 NE 2nd Avenue                                                   Unliquidated
          Deerfield Beach, FL 33441                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $222.00
          City of North Miami Beach                                           Contingent
          P.O. Box 600427                                                     Unliquidated
          North Miami Beach, FL 33160-0427                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $48,249.00
          Creative Wraps, Inc.                                                Contingent
          710 Kennedy Blvd.                                                   Unliquidated
          Somerdale, NJ 08083                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $49,474.00
          Cruz                                                                Contingent
          P.O. Box 1645                                                       Unliquidated
          Murrels Inlet, SC 29576-1645                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $742.00
          Davine International Inc.                                           Contingent
          4774 Northgate Blvd.                                                Unliquidated
          Myrtle Beach, SC 29577                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $19,665.00
          Delta Apparel                                                       Contingent
          2750 Premier Pkwy., Ste. 100                                        Unliquidated
          Duluth, GA 30097                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $17,189.00
          Dorfman-Pacific Co. Inc.                                            Contingent
          2615 Boeing Way                                                     Unliquidated
          Stockton, CA 95206                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 19 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,184.00
          DSD Express                                                         Contingent
          Smith Co. Distributing                                              Unliquidated
          T-480 County Rd. 7                                                  Disputed
          Liberty Center, OH 43532
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,072.00
          Duke Energy                                                         Contingent
          P.O. Box 1004                                                       Unliquidated
          Charlotte, NC 28201-1004                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $737.00
          Edgewell Personal Care LLC                                          Contingent
          24234 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,160.00
          Entire Select, Inc.                                                 Contingent
          10857 NW 50th Street                                                Unliquidated
          Fort Lauderdale, FL 33351                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $525,272.00
          Exist Inc.                                                          Contingent
          1650 NW 23rd Ave., Bay A                                            Unliquidated
          Fort Lauderdale, FL 33331                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,556.00
          Fantas-Eyes Inc.                                                    Contingent
          385 Fifth Avenue                                                    Unliquidated
          9th Floor                                                           Disputed
          New York, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $105,332.00
          Fashion Textile, Inc.                                               Contingent
          6574 N. State Road 7, Ste. 316                                      Unliquidated
          Pompano Beach, FL 33073                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 20 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,220.00
          Florida Wholesale                                                   Contingent
          191 West Lake Drive                                                 Unliquidated
          Hallandale, FL 33009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,448.00
          Forbes Candies, Inc.                                                Contingent
          1300 Taylor Farm Road                                               Unliquidated
          Virginia Beach, VA 23453                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $358.00
          Forest Air                                                          Contingent
          2990 32nd Street S.                                                 Unliquidated
          Saint Petersburg, FL 33712                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,500.00
          Franchise Tax Board                                                 Contingent
          P.O. Box 942857                                                     Unliquidated
          Sacramento, CA 94257-0040                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,109.00
          Franklin Sports, Inc.                                               Contingent
          17 Campanelli Pkwy.                                                 Unliquidated
          Stoughton, MA 02072                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,414.00
          Fruit of the Loom                                                   Contingent
          32791 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693-0327                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,016.00
          Full Circle Trends                                                  Contingent
          1384 Broadway                                                       Unliquidated
          Room 1101                                                           Disputed
          New York, NY 10018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 21 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $72,318.00
          Fun Stuff, Inc.                                                     Contingent
          2513 58th Street                                                    Unliquidated
          Hampton, VA 23661                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,259.00
          Galveston County Tax Office                                         Contingent
          Tax Assessor/Collector                                              Unliquidated
          P.O. Box 1169                                                       Disputed
          Galveston, TX 77553-1169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $45,450.00
          Garden City Location LLC                                            Contingent
          666 Broadway, 8th Floor                                             Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Rent arrears-
          Last 4 digits of account number                                    2901 S. Hwy 17
                                                                             Murrells Inlet, SC
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $104,227.00
          Get A Gadget                                                        Contingent
          6406 Burleson Road, Ste. 120                                        Unliquidated
          Austin, TX 78744                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,696.00
          Gottex Swimwear Brands                                              Contingent
          1441 Broadway, 26th Fl.                                             Unliquidated
          New York, NY 10018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $27,830.00
          Gulf Coast Panama Jack                                              Contingent
          Attn: Brett Post                                                    Unliquidated
          1411 Moylan Road                                                    Disputed
          Panama City Beach, FL 32407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $23,922.00
          In Gear Fashions                                                    Contingent
          4401 NW 167 Street                                                  Unliquidated
          Opa Locka, FL 33055                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 22 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,028.00
          India Boutique                                                      Contingent
          1854 NW 21st Street                                                 Unliquidated
          Miami, FL 33142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,585.00
          Intersport Corp.                                                    Contingent
          966 Sandhill Avenue                                                 Unliquidated
          Carson, CA 90746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Island Shoppes LLC                                                  Contingent
          c/o Florida Bond & Mortgage Inc.
          3696 N. Federal Hwy #200
                                                                              Unliquidated
          Fort Lauderdale, FL 33308                                           Disputed
          Date(s) debt was incurred                                          Basis for the claim: Guaranty for store lease located at 4232-4392 NE
                                                                             Ocean Blvd., Jensen Beach, FL
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $159,979.00
          Island World Apparell Corp.                                         Contingent
          3620 Briggeman Drive                                                Unliquidated
          Los Alamitos, CA 90720                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,440.00
          JD Yeatts & Sons Inc.
          Chesapeake Bay Ltd.                                                 Contingent
          Attn: Ken Johann                                                    Unliquidated
          P.O. Box 801                                                        Disputed
          Danville, VA 24543-0801
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $248,293.00
          JGR Copa, LLC                                                       Contingent
          5611 Dewey Street, #1                                               Unliquidated
          Hollywood, FL 33020                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Johnson Controls                                                    Contingent
          PO Box 371994                                                       Unliquidated
          Pittsburgh, PA 15250-7994                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Alarm
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 23 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $20,689.20
          JOM Imports aka Gulf Coast Panama Jack                              Contingent
          1411 Moylan Rd                                                      Unliquidated
          Panama City Beach, FL 32407                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,664.00
          Koppes Kokonuts                                                     Contingent
          1031 Gant Road                                                      Unliquidated
          Graham, NC 27253                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $125,302.00
          Lucky 7 USA Inc.                                                    Contingent
          275 Bryan Road                                                      Unliquidated
          Dania Beach, FL 33004                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Malone Family Trust, et al.                                         Contingent
          c/o Eileen Chafetz, P.A.
          4770 Biscayne Blvd. Suite 1400
                                                                              Unliquidated
          Miami, FL 33137                                                     Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Guaranty for store lease at 201 Lincoln Rd., Miami
                                                                             Beach, FL
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $67,207.00
          Miami Souvenirs                                                     Contingent
          1600 NW 165th Street                                                Unliquidated
          Miami Gardens, FL 33169                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,090.00
          Modern China Co. - Office                                           Contingent
          550 E. Ohio Avenue                                                  Unliquidated
          Sebring, OH 44672                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $266,202.00
          Morgan Lewis & Bockius, LLP                                         Contingent
          Attn: Richard Taffet, Esq.                                          Unliquidated
          101 Park Avenue                                                     Disputed
          New York, NY 10178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 24 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,425.00
          My Word!                                                            Contingent
          1 Aegean Drive                                                      Unliquidated
          Methuen, MA 01844                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $142,522.00
          New Generation Corporation Limited
          No. 5 Sheung Hei Street                                             Contingent
          Room A, 2/F, Fuk Wo Ind. Bldg.                                      Unliquidated
          San Po Kong                                                         Disputed
          Kowloon, China
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $105,989.00
          Ocean Drive                                                         Contingent
          530 North Michigan Ave.                                             Unliquidated
          Kenilworth, NJ 07033                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          Ocean Place Retail VII LLC                                          Contingent
          c/o JH Real Estate Partners Inc.
          530 Newport Center Dr.
                                                                              Unliquidated
          #780                                                                Disputed
          Newport Beach, CA 92660                                            Basis for the claim:    Guaranty for store lease at 401 Mission Avenue,
          Date(s) debt was incurred                                          Oceanside, CA
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $180,260.00
          Onia LLC                                                            Contingent
          10 East 40th Street                                                 Unliquidated
          37th Floor                                                          Disputed
          New York, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $797.00
          Paramount Party Supplies                                            Contingent
          52 West 29th Street                                                 Unliquidated
          New York, NY 10001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $329.00
          Pichincha                                                           Contingent
          14262 SW 139th Street                                               Unliquidated
          Miami, FL 33186                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 25 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $104,500.00
          Popularity Products LLC                                             Contingent
          400 Federal Blvd.                                                   Unliquidated
          Carteret, NJ 07008                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $93,419.00
          Premier Investments USA, LLC                                        Contingent
          Attn: David Katz                                                    Unliquidated
          403 NE 2nd Ave., Unit A                                             Disputed
          Hallandale, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $17,330.00
          PTL Enterprises Inc.
          d/b/a PTL One                                                       Contingent
          Attn: Gary Rollar, Jr.                                              Unliquidated
          1830 SW 2nd Street                                                  Disputed
          Pompano Beach, FL 33069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,947.00
          Puka Creations                                                      Contingent
          16840 South Main                                                    Unliquidated
          Gardena, CA 90248                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $0.00
          RH 2401 Ocean LLC                                                   Contingent
          c/o Adam Schmitt
          7900 Glades Rd., Ste 540
                                                                              Unliquidated
          Boca Raton, FL 33434                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim: Guaranty of lease for
                                                                             2601-2611 N. Ocean Ave., Riviera Beach, FL
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $30.00
          Ruth Pietruszewski                                                  Contingent
          Martin County Tax Collector                                         Unliquidated
          3485 SE Willoughby Blvd.                                            Disputed
          Stuart, FL 34994
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $16,326.00
          Scope Imports                                                       Contingent
          6300 West Loop South, Ste. 100                                      Unliquidated
          Bellaire, TX 77401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 26 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,819.00
          Selective                                                           Contingent
          P.O. Box 782747                                                     Unliquidated
          Philadelphia, PA 19178-2747                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,417.00
          Shaul & Meir Levy Partnership                                       Contingent
          666 Broadway, 8th Fl.                                               Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Rent arrears-
          Last 4 digits of account number                                    807 N. Lake Pk. Rd.
                                                                             Carolina Beach, NC
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $10,758.92
          Shaul & Meir Levy Partnership                                       Contingent
          666 Broadway, 8th Fl.                                               Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Advance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $91,951.00
          Shelterlogic Corp.                                                  Contingent
          10981 Decatur Road                                                  Unliquidated
          Philadelphia, PA 19154                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $104,419.34
          SML BK Lincoln Collins, LLC                                         Contingent
          666 Broadway, 8th Fl.                                               Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Rent arrears-
          Last 4 digits of account number                                    201 Lincoln Rd.
                                                                             Miami Beach, FL
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $35,545.66
          SML Daytona Beach, LLC                                              Contingent
          666 Broadway, 8th Floor                                             Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Advance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $63,802.00
          SML Deerfield Beach, LLC                                            Contingent
          666 Broadway, 8th Fl.                                               Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Rent arrears-
          Last 4 digits of account number                                    2020 NE 2d St.
                                                                             Deerfield Beach, FL
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 27 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,449.00
          SML Delray Beach, LLC                                               Contingent
          666 Broadway, 8th Fl.                                               Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $6,428.00
          SML Jensen Beach, LLC                                               Contingent
          666 Broadway, 8th Fl.                                               Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Rent arrears-
          Last 4 digits of account number                                    4392 NE Ocean Blvd.
                                                                             Jensen Beach, FL
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $20,062.00
          SML Riviera Beach, LLC                                              Contingent
          666 Broadway 8th Fl.                                                Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Rent arrears-
          Last 4 digits of account number                                    2601-2611 N. Ocean Ave.
                                                                             Riviera Beach, FL
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $73,602.00
          Sony Ben-Moshe and Eli Ben-Moshe                                    Contingent
          5173 Waring Rd #32                                                  Unliquidated
          San Diego, CA 92120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $44,307.00
          Southeastern Freight Lines, Inc.                                    Contingent
          P.O. Box 100104                                                     Unliquidated
          Columbia, SC 29202-3104                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $37,307.00
          Souvenir Source LLC                                                 Contingent
          2412 Grant Avenue                                                   Unliquidated
          Rockford, IL 61103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,466.98
          Spectrum                                                            Contingent
          c/o Revco Solutions                                                 Unliquidated
          PO Box 2589
                                                                              Disputed
          Columbus, OH 43216-2589
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 28 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,566.00
          Spikeball Inc.                                                      Contingent
          2045 W. Grand Ave., Ste. B                                          Unliquidated
          Chicago, IL 60612-1577                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $9,684.00
          SS Handcrafter Art LLC                                              Contingent
          195 E. Waterlynn Rd.                                                Unliquidated
          Mooresville, NC 28117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1.00
          State Board of Equalization                                         Contingent
          P.O. Box 942879                                                     Unliquidated
          Miami, FL 33178                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $313,211.00
          Strand Import & Dist. Inc.                                          Contingent
          P.O. Box 16530                                                      Unliquidated
          Surfside Beach, SC 29587-6530                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,496.00
          Sun Specs                                                           Contingent
          9529 Stephen Decatur Hwy                                            Unliquidated
          Berlin, MD 21811                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $14,374.00
          Sunshine Trading Company                                            Contingent
          1278 Surfside Industrial Park                                       Unliquidated
          Park Drive                                                          Disputed
          Surfside Beach, SC 29576
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $69,421.00
          Surf 7                                                              Contingent
          275 Bryan Road                                                      Unliquidated
          Dania, FL 33004                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 29 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $2,600,860.00
          TD Bank, N.A.                                                       Contingent
          Attn: Charles Flint                                                 Unliquidated
          9715 Gate Pkwy. North                                               Disputed
          Jacksonville, FL 32246
                                                                             Basis for the claim:    PPP Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $112,887.00
          Team Sourcing Company Ltd.
          ABC Heritage (5th Floor)                                            Contingent
          2 & 4 Jashmuddin Avenue, Sector 3                                   Unliquidated
          Uttara C/A                                                          Disputed
          Dhaka 1230, Bangladesh
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,563.00
          The Postcard Factory                                                Contingent
          2801 John Street                                                    Unliquidated
          Markham ON L3R 2Y8                                                  Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $7,425.00
          The Real Insect Co. Inc.                                            Contingent
          4661 Golden Foothill Pkwy., Ste. 105                                Unliquidated
          El Dorado Hills, CA 95762                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $59,214.00
          Towel World                                                         Contingent
          4880 N. Hiatus Road                                                 Unliquidated
          Sunrise, FL 33351                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $764,175.10
          Truist Bank
          Attn: Mary McElwain                                                 Contingent
          Asset Resolution Group                                              Unliquidated
          3750 Brookside Pkwy Ste 150                                         Disputed
          Alpharetta, GA 30022
                                                                             Basis for the claim:    Guaranty
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $2,927,958.00
          Truist Bank
          Attn: Mary McElwain                                                 Contingent
          Asset Resolution Group                                              Unliquidated
          3750 Brookside Pkwy Ste 150                                         Disputed
          Alpharetta, GA 30022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 30 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $549,848.35
          Truist Bank
          Attn: Mary McElwain                                                 Contingent
          Asset Resolution Group                                              Unliquidated
          3750 Brookside Pkwy Ste 150                                         Disputed
          Alpharetta, GA 30022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $25,124.00
          Ty Inc.                                                             Contingent
          280 Chestnut Avenue                                                 Unliquidated
          Westmont, IL 60559                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $4,920.00
          Uber Freight LLC                                                    Contingent
          P.O. Box 74007178                                                   Unliquidated
          Chicago, IL 60674-7178                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,181.00
          Ultimate Apparel Inc.                                               Contingent
          1359 Broadway, Ste. 814                                             Unliquidated
          New York, NY 10018                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $469,667.77
          United Community Bank
          Attn: Tony Young                                                    Contingent
          Special Assets Officer                                              Unliquidated
          946 Orleans Rd                                                      Disputed
          Charleston, SC 29407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $1,334,843.34
          United Community Bank
          Attn: Tony Young                                                    Contingent
          Special Assets Officer                                              Unliquidated
          946 Orleans Rd                                                      Disputed
          Charleston, SC 29407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $628,892.74
          United Community Bank
          Attn: Tony Young                                                    Contingent
          Special Assets Officer                                              Unliquidated
          946 Orleans Rd                                                      Disputed
          Charleston, SC 29407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 31 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $462,553.05
          United Community Bank
          Attn: Tony Young                                                    Contingent
          Special Assets Officer                                              Unliquidated
          946 Orleans Rd                                                      Disputed
          Charleston, SC 29407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $80.00
          UPS Freight                                                         Contingent
          P.O. Box 650690                                                     Unliquidated
          Dallas, TX 75265-0690                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $8,042.00
          V&L Crafts                                                          Contingent
          188 Triple Diamond Blvd., Ste. A-7                                  Unliquidated
          Venice, FL 32475                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $34,776.00
          Vintage Summer                                                      Contingent
          530 N. Michigan Ave                                                 Unliquidated
          Kenilworth, NJ 07033                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,286.00
          Vision Tex Fashion Concepts
          1-B 9/13 Ground Floor                                               Contingent
          Bilding Bin Haseeb Khan                                             Unliquidated
          Nazimabad, No. 1, Karachi                                           Disputed
          Pakistan
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $104,688.00
          VSF Corp.                                                           Contingent
          2800 NW 125th Street                                                Unliquidated
          Miami, FL 33167                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $2,768.00
          Warnaco Swimwear Inc.                                               Contingent
          P.O. Box 643156                                                     Unliquidated
          Pittsburgh, PA 15264-3156                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 32 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $384.00
          Weeks Lerman                                                        Contingent
          58-38 Page Place                                                    Unliquidated
          Maspeth, NY 11378-2235                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $49,558.00
          WestCoast Sunglasses, Inc.                                          Contingent
          625 S. Missouri Avenue                                              Unliquidated
          Clearwater, FL 33756                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $92,846.00
          White By Mazuoz                                                     Contingent
          2533 S. Park Road                                                   Unliquidated
          Pembroke Park, FL 33009                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $18,560.00
          World End Imports, Inc.                                             Contingent
          P.O. Box 786                                                        Unliquidated
          Cape May Court House, NJ 08210                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $86.00
          Young's Inc.                                                        Contingent
          5073 Ann Arbor Road                                                 Unliquidated
          Dundee, MI 48131                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $3,323.00
          YRC Worldwide                                                       Contingent
          P.O. Box 93151                                                      Unliquidated
          Chicago, IL 60673-3151                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $660.00
          ZAD Jewelry                                                         Contingent
          Attn: Bonnie Scheinberg                                             Unliquidated
          30 S. La Patera Lane, #9                                            Disputed
          Santa Barbara, CA 93117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             21-10795-scc                 Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                        Main Document
                                                                        Pg 33 of 55
 Debtor       L&L Wings, Inc.                                                                         Case number (if known)            21-10795
              Name

 3.129     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $166.00
           Zan Headgear, Inc.                                                 Contingent
           9401 Waples St., Ste. 120                                          Unliquidated
           San Diego, CA 92121                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       ABC/Amega
           500 Seneca Street Ste 400                                                                  Line     3.58
           Buffalo, NY 14204-1963
                                                                                                            Not listed. Explain

 4.2       Bordson Law Group
           Attn: Miranda Bordson                                                                      Line     3.90
           350 10th Ave Ste 1000
           San Diego, CA 92101                                                                              Not listed. Explain


 4.3       Hilldun Corporation
           225 West 35th St., 10th Fl.                                                                Line     3.70
           New York, NY 10001
                                                                                                            Not listed. Explain

 4.4       Johnson Controls
           10405 Crosspoint Blvd                                                                      Line     3.58
           Indianapolis, IN 46256
                                                                                                            Not listed. Explain

 4.5       Rosenthal & Rosenthal Inc.
           Attn: Deborah Jones/Elliot Levy                                                            Line     3.57
           1370 Broadway
           New York, NY 10018                                                                               Not listed. Explain


 4.6       Spectrum
           4145 S. Salkenberg Rd                                                                      Line     3.93
           Riverview, FL 33578-8652
                                                                                                            Not listed. Explain

 4.7       Sterling National Bank
           Factoring & Trade Finance                                                                  Line     3.34
           Attn: Nydia Velez/Benji Sarjoo
           P.O. Box 75359                                                                                   Not listed. Explain

           Chicago, IL 60675-5359

 4.8       The CIT Group
           Attn: Corey Lehr, VP                                                                       Line     3.36
           Commercial Services, Inc.
           11 West 42nd Street, 11th Fl.                                                                    Not listed. Explain

           New York, NY 10036

 4.9       The CIT Group
           Attn: Corey Lehr, VP                                                                       Line     3.73
           Commercial Services, Inc.
           11 West 42nd Street, 11th Fl.                                                                    Not listed. Explain

           New York, NY 10036


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                  Main Document
                                                                        Pg 34 of 55
 Debtor       L&L Wings, Inc.                                                                    Case number (if known)            21-10795
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.10      The CIT Group
           Attn: Corey Lehr, VP                                                                  Line      3.124
           Commercial Services, Inc.
           11 West 42nd Street, 11th Fl.                                                               Not listed. Explain

           New York, NY 10036

 4.11      The CIT Group
           Attn: Corey Lehr, VP                                                                  Line      3.68
           Commercial Services, Inc.
           11 West 42nd Street, 11th Fl.                                                               Not listed. Explain

           New York, NY 10036

 4.12      The CIT Group
           Attn: Corey Lehr, VP                                                                  Line      3.118
           Commercial Services, Inc.
           11 West 42nd Street, 11th Fl.                                                               Not listed. Explain

           New York, NY 10036

 4.13      The CIT Group
           Attn: Corey Lehr, VP                                                                  Line      3.44
           Commercial Services, Inc.
           11 West 42nd Street, 11th Fl.                                                               Not listed. Explain

           New York, NY 10036

 4.14      The CIT Group
           Attn: Corey Lehr, VP                                                                  Line      3.79
           Commercial Services, Inc.
           11 West 42nd Street, 11th Fl.                                                               Not listed. Explain

           New York, NY 10036

 4.15      Wells Fargo Bank, N.A.
           Attn: Christine Hocker                                                                Line      3.35
           14241 Dallas Parkway, Ste. 900
           Dallas, TX 75254-2936                                                                       Not listed. Explain


 4.16      Wells Fargo Bank, N.A.
           Attn: Christine Hocker                                                                Line      3.51
           14241 Dallas Parkway, Ste. 900
           Dallas, TX 75254-2936                                                                       Not listed. Explain


 4.17      White Oak Commercial Finance
           Attn: David Katz                                                                      Line      3.74
           P.O. Box 100895
           Atlanta, GA 30384-4174                                                                      Not listed. Explain


 4.18      White Oak Commercial Finance
           Attn: David Katz                                                                      Line      3.98
           P.O. Box 100895
           Atlanta, GA 30384-4174                                                                      Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                   123,441.21
 5b. Total claims from Part 2                                                                        5b.    +     $                32,920,798.18

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                   33,044,239.39




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             21-10795-scc                 Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                       Main Document
                                                                        Pg 35 of 55
 Fill in this information to identify the case:

 Debtor name         L&L Wings, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-10795
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                  Lease for 100 S.
              lease is for and the nature of              Morehead Ave., Atlantic
              the debtor's interest                       Beach, NC

                  State the term remaining                Month to Month
                                                                                         100 South Morehead Corp.
              List the contract number of any                                            666 Broadway, 8th Floor
                    government contract                                                  New York, NY 10012


 2.2.         State what the contract or                  Lease for 106A N. New
              lease is for and the nature of              River Dr., Surf City, NC
              the debtor's interest

                  State the term remaining                Through 5/31/26
                                                                                         106 New River Drive LLC
              List the contract number of any                                            530 N. Michigan Avenue
                    government contract                                                  Kenilworth, NJ 07033


 2.3.         State what the contract or                  Lease for 349 Johnson
              lease is for and the nature of              Street, Hollywood
              the debtor's interest                       Beach, FL

                  State the term remaining                Through 8/31/21
                                                                                         A1A Corner of Johnson St. RE Corp.
              List the contract number of any                                            666 Broadway, 8th Floor
                    government contract                                                  New York, NY 10012


 2.4.         State what the contract or                  Independent Director
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                N/A

              List the contract number of any                                            Bernard A. Katz
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                      Main Document
                                                                        Pg 36 of 55
 Debtor 1 L&L Wings, Inc.                                                                      Case number (if known)   21-10795
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Lease for armored car
             lease is for and the nature of               service
             the debtor's interest

                  State the term remaining                3 years
                                                                                       Brinks fka Dunbar Armored Inc.
             List the contract number of any                                           50 Schilling Rd
                   government contract                                                 Hunt Valley, MD 21031


 2.6.        State what the contract or                   Lease for 8103 Emerald
             lease is for and the nature of               Dr., Emerald Isle, NC
             the debtor's interest

                  State the term remaining                Through 1/31/24
                                                                                       Coastal Land Ventures
             List the contract number of any                                           8201 Emerald Drive
                   government contract                                                 Emerald Isle, NC 28594


 2.7.        State what the contract or                   IT service and support
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                       DXC Eclipse (USA) LLC/Enavate
             List the contract number of any                                           1775 Tysons Blvd.
                   government contract                                                 Mc Lean, VA 22102


 2.8.        State what the contract or                   Lease for 4918 Seawall
             lease is for and the nature of               Blvd., Galveston, TX
             the debtor's interest
                                                                                       Elm at Seaside LTD
                  State the term remaining                Through 10/31/25             c/o Premier Capital Group
                                                                                       Attn: Joseph T. Joseph
             List the contract number of any                                           1605 S. Parkway Blvd. Ste 200
                   government contract                                                 Sugar Land, TX 77478


 2.9.        State what the contract or                   Lease for 2901 S Kings
             lease is for and the nature of               Hwy, Murrell's Inlet, SC
             the debtor's interest

                  State the term remaining                Month to Month
                                                                                       Garden City Location LLC
             List the contract number of any                                           666 Broadway, 8th Floor
                   government contract                                                 New York, NY 10012


 2.10.       State what the contract or                   Lease for 529 Seawall
             lease is for and the nature of               Blvd., Galveston, TX
             the debtor's interest

                  State the term remaining                Through 8/31/26              Karen E. Davis
                                                                                       56 LeBrun Court West
             List the contract number of any                                           Galveston, TX 77550
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                    Main Document
                                                                        Pg 37 of 55
 Debtor 1 L&L Wings, Inc.                                                                    Case number (if known)   21-10795
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Car lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                8/9/21
                                                                                     Land Rover Financial Group
             List the contract number of any                                         PO Box 78058
                   government contract                                               Phoenix, AZ 85062


 2.12.       State what the contract or                   Car lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                7/9/22
                                                                                     Land Rover Financial Group
             List the contract number of any                                         PO Box 78058
                   government contract                                               Phoenix, AZ 85062


 2.13.       State what the contract or                   Truck lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                2/1/22
                                                                                     Penske Truck Leasing Co.
             List the contract number of any                                         PO Box 563
                   government contract                                               Reading, PA 19603


 2.14.       State what the contract or                   Postage machine
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/1/21                    Quient/Neopost
                                                                                     c/o Mail Finance Inc.
             List the contract number of any                                         478 Wheelers Farm Rd.
                   government contract                                               Milford, CT 06461


 2.15.       State what the contract or                   Lease for 16850 Collins
             lease is for and the nature of               Ave., Sunny Isle Beach,
             the debtor's interest                        FL

                  State the term remaining                Through 12/31/23
                                                                                     R.K. Associates #2, Inc.
             List the contract number of any                                         17100 Collins Ave. Suite 225
                   government contract                                               North Miami Beach, FL 33160


 2.16.       State what the contract or                   store licensed music
             lease is for and the nature of                                          Rockbot Inc.
             the debtor's interest                                                   1308 Broadway
                                                                                     Oakland, CA 94612
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                     Main Document
                                                                        Pg 38 of 55
 Debtor 1 L&L Wings, Inc.                                                                     Case number (if known)   21-10795
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                quarter to quarter

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Lease for 7600 N Kings
             lease is for and the nature of               Hwy, Myrtle Beach, SC
             the debtor's interest

                  State the term remaining                Month to Month
                                                                                      Shaul & Meir Levy Partnership
             List the contract number of any                                          666 Broadway, 8th Fl.
                   government contract                                                New York, NY 10012


 2.18.       State what the contract or                   Lease for 400
             lease is for and the nature of               Pointsettia Blvd.,
             the debtor's interest                        Clearwater Beach, FL

                  State the term remaining                Month to Month
                                                                                      Shaul & Meir Levy Partnership
             List the contract number of any                                          666 Broadway, 8th Fl.
                   government contract                                                New York, NY 10012


 2.19.       State what the contract or                   Lease for 6705 Gulf
             lease is for and the nature of               Blvd., St. Petersburg
             the debtor's interest                        Beach, FL

                  State the term remaining                Through 1/31/24
                                                                                      Shaul & Meir Levy Partnership
             List the contract number of any                                          666 Broadway, 8th Fl.
                   government contract                                                New York, NY 10012


 2.20.       State what the contract or                   Lease for 200 W. Fort
             lease is for and the nature of               Macon Blvd., Atlantic
             the debtor's interest                        Beach, NC

                  State the term remaining                Month to Month
                                                                                      Shaul & Meir Levy Partnership
             List the contract number of any                                          666 Broadway, 8th Fl.
                   government contract                                                New York, NY 10012


 2.21.       State what the contract or                   Lease for 807 North
             lease is for and the nature of               Lake Park Blvd.,
             the debtor's interest                        Carolina Beach, NC

                  State the term remaining                Month to Month
                                                                                      Shaul & Meir Levy Partnership
             List the contract number of any                                          666 Broadway, 8th Fl.
                   government contract                                                New York, NY 10012




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 4 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                      Main Document
                                                                        Pg 39 of 55
 Debtor 1 L&L Wings, Inc.                                                                      Case number (if known)   21-10795
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.22.       State what the contract or                   Lease for 1014 N. Lake
             lease is for and the nature of               Park Blvd., Carolina
             the debtor's interest                        Beach,, NC

                  State the term remaining                Through 10/31/24
                                                                                       Shaul & Meir Levy Partnership
             List the contract number of any                                           666 Broadway, 8th Fl.
                   government contract                                                 New York, NY 10012


 2.23.       State what the contract or                   Lease for 82 S. Lumina
             lease is for and the nature of               Ave., Wrightsville
             the debtor's interest                        Beach, NC

                  State the term remaining                through 6/30/21
                                                                                       Shaul & Meir Levy Partnership
             List the contract number of any                                           666 Broadway, 8th Fl.
                   government contract                                                 New York, NY 10012


 2.24.       State what the contract or                   Lease for 3210 Holden
             lease is for and the nature of               Beach Rd. S., Holden
             the debtor's interest                        Beach, NC

                  State the term remaining                Through 2/28/24
                                                                                       Shaul & Meir Levy Partnership
             List the contract number of any                                           666 Broadway, 8th Fl.
                   government contract                                                 New York, NY 10012


 2.25.       State what the contract or                   Sublease for 201
             lease is for and the nature of               Lincoln Rd., Miami
             the debtor's interest                        Beach, FL

                  State the term remaining                Through 10/31/22
                                                                                       SML BK Lincoln Collins, LLC
             List the contract number of any                                           666 Broadway, 8th Floor
                   government contract                                                 New York, NY 10012


 2.26.       State what the contract or                   Lease for 666
             lease is for and the nature of               Broadway, 3rd Floor,
             the debtor's interest                        NY,, NY

                  State the term remaining                Through 12/31/24
                                                                                       SML Broadway 3, LLC
             List the contract number of any                                           666 Broadway, 8th Floor
                   government contract                                                 New York, NY 10012


 2.27.       State what the contract or                   Lease for 666
             lease is for and the nature of               Broadway, 8th Floor,
             the debtor's interest                        NY, NY

                  State the term remaining                Through 6/30/26              SML Broadway 8, LLC
                                                                                       666 Broadway, 8th Floor
             List the contract number of any                                           New York, NY 10012
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 5 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                      Main Document
                                                                        Pg 40 of 55
 Debtor 1 L&L Wings, Inc.                                                                      Case number (if known)   21-10795
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.28.       State what the contract or                   Sublease for 607 N.
             lease is for and the nature of               Atlantic Ave., Daytona
             the debtor's interest                        Beach, FL

                  State the term remaining                Month to Month
                                                                                       SML Daytona Beach, LLC
             List the contract number of any                                           666 Broadway, 8th Floor
                   government contract                                                 New York, NY 10012


 2.29.       State what the contract or                   Lease for 2020 NE 2d
             lease is for and the nature of               Street, Deerfield Beach,
             the debtor's interest                        FL

                  State the term remaining                Through 9/30/24
                                                                                       SML Deerfield Beach, LLC
             List the contract number of any                                           666 Broadway, 8th Floor
                   government contract                                                 New York, NY 10012


 2.30.       State what the contract or                   Sublease for 512 E.
             lease is for and the nature of               Atlantic Ave., Delray
             the debtor's interest                        Beach, FL

                  State the term remaining                Month to Month
                                                                                       SML Delray Beach, LLC
             List the contract number of any                                           666 Broadway, 8th Floor
                   government contract                                                 New York, NY 10012


 2.31.       State what the contract or                   Sublease for 4392 NE
             lease is for and the nature of               Ocean Blvd., Jensen
             the debtor's interest                        Beach, FL

                  State the term remaining                Month to Month
                                                                                       SML Jensen Beach, LLC
             List the contract number of any                                           666 Broadway, 8th Floor
                   government contract                                                 New York, NY 10012


 2.32.       State what the contract or                   Sublease for 2601-2611
             lease is for and the nature of               N. Ocean Ave., Riviera
             the debtor's interest                        Beach, FL

                  State the term remaining                Month to Month
                                                                                       SML Riviera Beach, LLC
             List the contract number of any                                           666 Broadway 8th Floor
                   government contract                                                 New York, NY 10012


 2.33.       State what the contract or                   Sublease for 401
             lease is for and the nature of               Mission Ave.,                SML Wings Oceanside LLC
             the debtor's interest                        Oceanside, CA                666 Broadway, 8th Floor
                                                                                       New York, NY 10012
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 6 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                       Main Document
                                                                        Pg 41 of 55
 Debtor 1 L&L Wings, Inc.                                                                       Case number (if known)   21-10795
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining                Month to Month

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Lease for 4948 Newport
             lease is for and the nature of               Ave., San Diego, CA
             the debtor's interest

                  State the term remaining                Through 9/30/24
                                                                                        Sony Ben-Moshe & Eli Ben-Moshe
             List the contract number of any                                            5173 Waring Rd # 32
                   government contract                                                  San Diego, CA 92120


 2.35.       State what the contract or                   Lease for 3136 Mission
             lease is for and the nature of               Blvd, San Diego, CA
             the debtor's interest
                                                                                        Symphony Asset Pool XVI LLC
                  State the term remaining                Through 10/31/24              c/o Pacifica Real Estate Services
                                                                                        Attn: Mirko Marrone
             List the contract number of any                                            5505 Cancha De Golf
                   government contract                                                  Rancho Santa Fe, CA 92091


 2.36.       State what the contract or                   Sublease for 2800 NW
             lease is for and the nature of               125th Street, Miami, FL
             the debtor's interest

                  State the term remaining                Through 1/31/22
                                                                                        V.S.F. LLC
             List the contract number of any                                            666 Broadway, 8th Floor
                   government contract                                                  New York, NY 10012


 2.37.       State what the contract or                   Lease for 9700 N Kings
             lease is for and the nature of               Hwy, Myrtle Beach, SC
             the debtor's interest

                  State the term remaining                Through 3/31/25               Watson's Shopping Center LLC
                                                                                        c/o Barnett Wright
             List the contract number of any                                            1304B Azalea Court
                   government contract                                                  Myrtle Beach, SC 29577




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 7 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                  Main Document
                                                                        Pg 42 of 55
 Fill in this information to identify the case:

 Debtor name         L&L Wings, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-10795
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      100 South                                                                          Truist Bank                     D
             Morehead                                                                                                            E/F        3.108
             Avenue Corp.
                                                                                                                                G



    2.2      A1A Corner of                                                                      Bank of America                 D
             Johnson Real                                                                                                        E/F        3.10
             Estate Corp.
                                                                                                                                G



    2.3      Bond Street                                                                        TD Bank, N.A.                   D       2.5
             Levy, LLC                                                                                                           E/F
                                                                                                                                G



    2.4      Garden City                                                                        TD Bank, N.A.                   D       2.5
             Location, LLC                                                                                                       E/F
                                                                                                                                G



    2.5      Meir Levy, Shaul                                                                   TD Bank, N.A.                   D       2.5
             Levy, L&L Wings,                                                                                                    E/F
             Inc.
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01               Main Document
                                                                        Pg 43 of 55
 Debtor       L&L Wings, Inc.                                                           Case number (if known)   21-10795


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Shaul and Meir                                                                  Truist Bank                    D
             Levy Partnership                                                                                                E/F       3.106
                                                                                                                            G



    2.7      Shaul and Meir                                                                  TD Bank, N.A.                  D       2.5
             Levy Partnership                                                                                                E/F
                                                                                                                            G



    2.8      Shaul and Meir                                                                  TD Bank, N.A.                  D       2.5
             Levy Partnership                                                                                                E/F
                                                                                                                            G



    2.9      Shaul and Meir                                                                  United Community               D
             Levy Partnership                                                                Bank                            E/F       3.112
                                                                                                                            G



    2.10     Shaul and Meir                                                                  United Community               D
             Levy Partnership                                                                Bank                            E/F       3.114
                                                                                                                            G



    2.11     Shaul and Meir                                                                  United Community               D
             Levy Partnership                                                                Bank                            E/F       3.115
                                                                                                                            G



    2.12     Shaul and Meir                    666 Broadway                                  United Community               D
             Levy Partnership                  8th Floor                                     Bank                            E/F       3.115
                                               New York, NY 10012
                                                                                                                            G




    2.13     SML BK Lincoln                                                                  Malone Family Trust,           D
             Collins, LLC                                                                    et al.                          E/F       3.62
                                                                                                                            G



Official Form 206H                                                       Schedule H: Your Codebtors                                     Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01               Main Document
                                                                        Pg 44 of 55
 Debtor       L&L Wings, Inc.                                                           Case number (if known)   21-10795


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     SML Broadway 8                                                                  TD Bank, N.A.                  D       2.5
             LLC                                                                                                             E/F
                                                                                                                            G



    2.15     SML Deerfield                                                                   Truist Bank                    D
             Beach, LLC                                                                                                      E/F       3.107
                                                                                                                            G



    2.16     SML Jensen                                                                      Island Shoppes LLC             D
             Beach LLC                                                                                                       E/F       3.54
                                                                                                                            G



    2.17     SML Wings                                                                       Ocean Place Retail             D
             Oceanside LLC                                                                   VII LLC                         E/F       3.69
                                                                                                                            G



    2.18     SML Wings                                                                       RH 2401 Ocean LLC              D
             Riviera Beach                                                                                                   E/F       3.77
             LLC
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                     Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                Main Document
                                                                        Pg 45 of 55



 Fill in this information to identify the case:

 Debtor name         L&L Wings, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-10795
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                          Operating a business                            $32,027,140.65
       From 7/01/2020 to Filing Date
                                                                                                Other


       For year before that:                                                                    Operating a business                            $32,360,806.00
       From 7/01/2019 to 6/30/2020
                                                                                                Other


       For the fiscal year:                                                                     Operating a business                            $34,516,954.00
       From 7/01/2018 to 6/30/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              21-10795-scc                Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                  Main Document
                                                                        Pg 46 of 55
 Debtor       L&L Wings, Inc.                                                                           Case number (if known) 21-10795



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached                                                                                        $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached                                                                                        $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Beach Mart, Inc. v. L&L                                                     US District Court, Eastern                    Pending
               Wings, Inc.                                                                 Dist. of N.C.                               On appeal
               2:11-cv-00044-FL and
                                                                                                                                       Concluded
               2:14-cv-00052-FL

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                   Main Document
                                                                        Pg 47 of 55
 Debtor        L&L Wings, Inc.                                                                             Case number (if known) 21-10795




9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                        Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Davidoff Hutcher & Citron
                LLP
                605 Third Avenue
                New York, NY 10158                                                                                             12/7/2020            $25,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Davidoff Hutcher & Citron
                LLP
                605 Third Avenue
                New York, NY 10158                                                                                             1/15/21             $125,000.00

                Email or website address


                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                   Main Document
                                                                        Pg 48 of 55
 Debtor        L&L Wings, Inc.                                                                           Case number (if known) 21-10795



                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.3.     Davidoff Hutcher & Citron
                 LLP                                                                                                           April 22,
                                                                                                                               2021                     $50,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer              Total amount or
               Address                                          payments received or debts paid in exchange              was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services               If debtor provides meals
                                                                the debtor provides                                                        and housing, number of
                                                                                                                                           patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                             Main Document
                                                                        Pg 49 of 55
 Debtor      L&L Wings, Inc.                                                                            Case number (if known) 21-10795




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Yandle Mobile Storage                                         Regional Manager                     Old equipment                         No
       6449 Ocean Hwy West                                                                                                                      Yes
       Ocean Isle Beach, NC 28469



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                                  Main Document
                                                                        Pg 50 of 55
 Debtor      L&L Wings, Inc.                                                                            Case number (if known) 21-10795




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Webster Rogers LLP



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                              Main Document
                                                                        Pg 51 of 55
 Debtor      L&L Wings, Inc.                                                                            Case number (if known) 21-10795



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Debtor
                    666 Broadway, 8th Floor
                    New York, NY 10012

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       TD Bank, various other institutions



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Various
       .

                Name and address of the person who has possession of
                inventory records
                Debtor



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ariel Levy                                     666 Broadway, 8th Floor                             President
                                                      New York, NY 10012

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Meir Levy                                      666 Broadway, 8th Floor                             shareholder                           50%
                                                      New York, NY 10012

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Shaul Levy                                     666 Broadway, 8th Floor                             shareholder                           50%
                                                      New York, NY 10012

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Bernard A. Katz                                c/o BAK Advisors, Inc.                              Independent director
                                                      626 S. State Street
                                                      Newtown, PA 18940


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                             Main Document
                                                                        Pg 52 of 55
 Debtor      L&L Wings, Inc.                                                                            Case number (if known) 21-10795




       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Meir Levy & Shaul Levy                         666 Broadway, 8th Floor                             President, secretary
                                                      New York, NY 10012


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates            Reason for
                                                                property                                                                  providing the value
       30.1 Shaul Levy
       .    666 Broadway, 8th Floor
               New York, NY 10012                               609,202.99                                                                Compensation

               Relationship to debtor
               shareholder


       30.2 Meir Levy
       .    666 Boradway, 8th Floor
               New York, NY 10012                               716,897.13                                                                Compensation

               Relationship to debtor
               shareholder


       30.3 Ariel Levy
       .                                                        $564,599.88                                                               Compensation

               Relationship to debtor
               President


       30.4 Gabriel Levy
       .                                                        $61,381.10                                                                Compensation

               Relationship to debtor
               Employee


       30.5 Ilanit Levy
       .                                                        $78,300                                                                   Compensation

               Relationship to debtor
               Employee


       30.6 Allegra Russo
       .                                                        $46,678.86                                                                Compensation

               Relationship to debtor
               Former employee




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                             Main Document
                                                                        Pg 53 of 55
 Debtor      L&L Wings, Inc.                                                                            Case number (if known) 21-10795



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.7 Daniella Godina
       .                                                        $35,100                                                                    Compensation

               Relationship to debtor
               Former employee


       30.8 Mollie Ben-Haim
       .                                                        $46,678.86                                                                 Compensation

               Relationship to debtor
               Former employee


       30.9 Rachel Moss
       .                                                        $46,678.86                                                                 Compensation

               Relationship to debtor
               Former employee


       30.1 Bernard Katz                                                                                                                   Independent
       0.                                                       $57,000                                                                    director fees

               Relationship to debtor
               Independent Director


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            21-10795-scc                  Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                            Main Document
                                                                        Pg 54 of 55
 Debtor      L&L Wings, Inc.                                                                            Case number (if known) 21-10795



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 24, 2021

 /s/ Ariel Levy                                                         Ariel Levy
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             21-10795-scc                 Doc 76            Filed 05/24/21 Entered 05/24/21 16:26:01                      Main Document
                                                                        Pg 55 of 55
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       L&L Wings, Inc.                                                                                   Case No.     21-10795
                                                                                  Debtor(s)                    Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $               125,000.00
              Prior to the filing of this statement I have received                                        $               125,000.00
              Balance Due                                                                                  $                       0.00

2.     $     1,738.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor(s) in any dischargability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding or contested matter.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 24, 2021                                                                /s/ Robert L. Rattet
     Date                                                                        Robert L. Rattet
                                                                                 Signature of Attorney
                                                                                 Davidoff Hutcher & Citron LLP
                                                                                 605 Third Avenue
                                                                                 34th Floor
                                                                                 New York, NY 10158
                                                                                 212 557 7200 Fax: 212 286 1884
                                                                                 rlr@dhclegal.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
